DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 12 January 2021.
Claims 1, 9, and 17 have been amended.
Claims 7, 15, and 20 have been cancelled.
Claims 1-6, 8-14, 16-19, and 21 are currently pending and have been examined.

Allowable Subject Matter
Claims 1-6, 8-14, 16-19, and 21 are allowed.
Claims are renumbered as 1-18.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 17 are allowed because a search of the prior art of record fail to anticipate or render obvious step of the circuit comprising in the analog signal chain, a digital step attenuator (DSA) to provide a selected DSA step attenuation; in the digital signal chain, a DSA gain/phase correction block to provide a DSA correction signal to the DSA to correct the selected DSA step attenuation, and a DSA gain/phase correction update module to adjust the DSA correction signal to compensate for the change in linear response.
The closest art presented were U.S. PGPub. No. 20080159442 to Tanabe et al. and U.S. PGPub. No. 20070291883 to Welz et al., where disclose the IQ mismatch correction with in-path and quadrature path element with delays.
For claims 2-6, 8, 10-14, 16, 18, 19, and 21, they depend on claims 1, 9, and 17 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov